Citation Nr: 1507593	
Decision Date: 02/20/15    Archive Date: 02/26/15

DOCKET NO.  10-47 235A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals, fracture, first metatarsal, left foot, with osteoarthritis.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

In November 2013, the Veteran testified during a Board video conference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing has been associated with the claims folder.

In August 2014, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  Unfortunately, the directed development has not been completed adequately for appellate review, and the claim must again be remanded.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran's claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected residuals, fracture, first metatarsal, left foot, with osteoarthritis, was granted in a December 2014 rating decision.  As the Veteran has not appealed the rating or effective date assigned to this disability, the claim is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal was processed using the Veterans Benefits Management (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran was previously afforded a VA examination to determine the current severity of his service-connected left foot disorder.  Review of the examination report, however, reveals that the examiner did not specify the current severity of the Veteran's foot pursuant to Diagnostic Code 5284 and failed to provide answers to several questions contained in the Disability Benefits Questionnaire (DBQ).  Moreover, because the most recent x-ray of record of the Veteran's left foot is dated in April 2009, the Board requests that a new x-ray be obtained.

Finally, the Board notes that, in the August 2014 remand, it asked the AOJ to attempt to obtain the Veteran's foot treatment reports from his private physician, Dr. M. Lynch of Fort Collins, Colorado.  However, other than a September 2014 letter to the Veteran asking him to complete a consent form authorizing VA to obtain such records, the status of this request remains unclear.  According, another attempt to obtain these records should be made.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make another attempt to obtain the Veteran's private left foot treatment records from Dr. M. Lynch since March 2009 (one year prior to the Veteran's request for an increased disability rating) and associate with the e-folder.  Any negative reply must also be associated with the claims folder.

2.  Return the claims folder to the VA examiner who performed the November 2014 knee and lower leg DBQ (only if feasible).  If necessary in the opinion of the examiner, the Veteran's should be scheduled for a new examination, to include an x-ray of his left foot.  

The examiner must address the following in her report:

* Please specify whether the current severity of the Veteran's service-connected residuals of a fracture, first metatarsal of the left foot with osteoarthritis, is moderate, moderately severe, or severe.  

* An explanation MUST be provided for any opinion or conclusion expressed.  In writing this opinion, the VA examiner should note the opinions of expressed by the January 2012 VA examiner, as well as those of Dr. M. Lynch in his February 2011 and December 2013 letters.  The examiner is asked to provide detailed reasons, if possible, as to any reasons for agreement or disagreement with the VA examiner's and Dr. Lynch's findings.


3.  If (and ONLY IF) the examiner who performed the November 2014 examination is unavailable or is unable to provide the requested opinion, the Veteran should be scheduled for an examination by a qualified examiner to determine the current severity of his left foot disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA and private treatment records, lay statements and hearing transcript, and provide an opinion pursuant to the directives above.

4.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




